Citation Nr: 9921115	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
chorioretinitis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to November 
1969.

An historical review of the record shows that this matter comes 
before the Board of Veterans' Appeals (Board) on appeal of rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) from which the veteran filed an appeal.  In May 1996, 
the Board entered a decision affirming the RO's decision that the 
veteran failed to state a claim for entitlement to service 
connection for chorioretinitis based upon clear and unmistakable 
error (CUE) in a prior unappealed RO rating decision of October 
1987.  At that time the RO found that CUE did not exist in prior 
unappealed RO rating decisions in January 1972 and September 1976 
denying entitlement to service connection for bilateral 
chorioretinitis.  Also, the Board affirmed that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for bilateral chorioretinitis 
since an unappealed rating decision of September 1976.  

The veteran filed an appeal.  While the case was pending at the 
United States Court of Appeals for Veterans Claims (Court), the 
VA Office of the General Counsel and the veteran's representative 
requested the Court to vacate the May 1996 decision of the Board 
with respect to the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to service 
connection for bilateral chorioretinitis.  The Court granted the 
request in May 1998 and remanded the case to the Board for 
compliance with the directives that were specified by the Court.  
The Court affirmed the Board's decision in May 1996 regarding the 
CUE issue. 


FINDINGS OF FACT

1.  The RO affirmed a prior denial of entitlement to service 
connection for bilateral chorioretinitis when it issued an 
unappealed rating decision in September 1976.

2.  The evidence submitted since the September 1976 RO rating 
decision bears directly and substantially on the specific matter 
under consideration, is neither cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The claim for entitlement to service connection for bilateral 
chorioretinitis is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed September 1976 rating 
decision wherein the RO denied service connection for bilateral 
chorioretinitis is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (1998).

2.  The claim for entitlement to service connection for bilateral 
chorioretinitis is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the September 1976 
rating decision wherein the RO affirmed the prior denial of 
entitlement to service connection for bilateral chorioretinitis 
is briefly summarized below.

The service medical records show that when the veteran was 
examined in November 1965, for purposes of enlistment into active 
duty, an ophthalmoscopic evaluation was normal.  Pupils and 
ocular motility were normal.  Visual acuity testing in the right 
eye was reported at 20/100 correctable to 20/20.  Left eye vision 
was 20/200 correctable to 20/20. Diagnoses were simple myopia and 
incipient nasal pterygium of the left eye.  On a report of 
medical history undertaken at that time the veteran reported 
having had eye trouble.  He noted that he wore glasses and 
claimed to have a growth on the left cornea.  Defective vision 
was noted on a clinical record dated in December 1965.  

The remaining service medical records are silent for any finding 
regarding either eye.  When the veteran was examined in November 
1969, for purposes of separation from active duty, an 
ophthalmoscopic examination was normal.  The pupils and ocular 
motility were normal.  Uncorrected vision in the right eye was 
reported as 120/150 correctable to 20/15.  (It appears that the 
corrected vision was initially reported as 20/30; however, such 
finding was written over to reflect 20/15 without any 
explanation.).  Uncorrected vision in the left eye was 20/20 with 
correction to 20/20. Field of vision was normal.  Intraocular 
tension was normal.  Color vision testing was normal.  Diagnosis 
was defective visual acuity.

In November 1971, the veteran filed an application for service-
connected compensation benefits for histoplasmosis choroiditis 
(eye condition).  He claimed that he lost his vision in the 
service and had an eye examination at a Navy hospital at Cherry 
Point, North Carolina, in October 1969.

Also submitted with the veteran's application was a statement 
dated in December 1970, from J. D. Riley, M.D.  He noted that the 
veteran had a diagnosis of histoplasmosis choroiditis.  The 
veteran's best vision in the right eye was 20/200, because of 
hemorrhage and retinal scarring secondary to choroiditis.  It was 
noted that the vision in the left eye was 20/20 with corrective 
lens and that there were several inactive choroidal lesions in 
his left retina.  It was noted that the visual loss in the right 
eye was permanent.

On a report of a VA eye examination in December 1971, it was 
noted that the veteran indicated that he noticed decreased visual 
acuity in service (an eye examination in October 1969).  He noted 
in that in January 1969, he began having double vision while 
working with "CDC".  He noted that he was examined and diagnosed 
with histoplasmosis by a Dr. Riley and Dr. Letson in January and 
February 1970.  On examination, uncorrected vision in the right 
eye for distant vision was 10/20 corrected to 20/200 without 
further correction.  

Uncorrected distant vision in the left eye was 10/200 correctable 
to 20/30.  It was noted as history that the veteran had noted 
double vision and blurring in 1969, and was diagnosed in January 
1970.  Diagnosis was chorioretinitis, bilateral, central, severe, 
right peripheral, mild, left; old, healed.

In January 1972 the RO denied service connection for 
chorioretinitis, bilateral, because nothing regarding an eye 
disease was noted in service; the only indication was of a visual 
acuity deficit in service.  There was no complaint or treatment 
for an eye condition during active duty.  Moreover, it was noted 
that a report submitted by a private doctor in December 1970 
showed evidence of histoplasmosis with onset subsequent to 
service with no related incident arising in service.  The veteran 
was notified of the decision but did not file a timely appeal 
therefrom.

In December 1975, the veteran filed a claim for entitlement to 
service connection for retinal choroiditis.  Received in support 
of his claim was a statement dated in January 1976 from J. D. 
Riley, M.D.  He reported seeing the veteran in his office on 
January 21, 1970.  It was indicated that at that time, the 
veteran complained of decreased visual acuity in the right eye 
which had been noted one-week previously. It was noted that the 
veteran had had no previous ocular problems.  

The veteran stated that he was discharged from the military in 
November 1969, had spent time in Tennessee, San Diego, and the 
Orient, including Vietnam.  An eye examination in the office at 
that time revealed a visual acuity of the right eye of 20/100 and 
in the left eye of 20/20 with best correction.  A macular 
hemorrhage and macular inflammation was present on the right.  
There was evidence of peripapular atrophy involving the right 
eye.  Two small deep pigmented areas were noted below the left 
macula.  

A uveitis survey was carried out and a positive skin test for 
histoplasmosis was obtained.  The remainder of the tests were 
considered noncontributory or negative.  The veteran was seen in 
consultation at the university hospital at the University of 
Minnesota.  It was noted that no specific treatment was required 
other than monitoring of the normal left eye.  

The vision in the right eye gradually decreased and the veteran 
was last seen by Dr. Riley in April 1972 with visual acuity of 
20/400 in the right eye and 20/20 in the left eye with best 
correction recorded.  It was noted that it was Dr. Riley's 
impression as well as the impression of the consultant at the 
university eye clinic that the veteran had a presumed 
histoplasmosis choroiditis with destruction of the right macula.

On a report of a VA examination dated in February 1976, the 
veteran noted undergoing treatment for his eye condition by Dr. 
Sloan Wilson from 1973 to that time.  An eye evaluation revealed 
a finding that the veteran was not legally blind.

Between March and July 1976 the RO attempted to obtain chest X-
ray films undertaken at entrance and separation from the service.

A VA memorandum dated in August 1976 with respect to 
interpretation of X-rays revealed that the veteran had been 
diagnosed as having a "presumed histoplasmosis chorditis with 
destruction of the right macula."  It was noted that a private 
physician stated that a positive skin test for histoplasmosis had 
been obtained.  It was noted that the records did not show 
treatment for the condition during the veteran's period of active 
service.  However, the veteran's eye problem was first noted 
approximately two months after discharge from service.  X-rays on 
induction and discharge from service were requested, however, 
only the X-ray at induction was available.

A VA medical opinion was requested by the RO as to whether 
histoplasmosis was present at induction based upon an 
interpretation of the chest X-ray obtained from the service.  A 
radiographic report of the induction X-ray revealed that there 
were calcific densities in the lung fields and particularly in 
the hilar regions which was probably related to an old, remote 
histoplasmosis.  The lung fields, otherwise, were clear.

In September 1976 the RO denied entitlement to service connection 
for histoplasmosis, chorioretinitis, bilateral.  It was noted 
that the veteran's preinduction examination revealed vision in 
the right eye of 20/100, and left of 20/200, corrected to 20/20 
in both eyes.  It was noted that the preinduction chest X-ray 
dated in November 1965 was interpreted as reflecting findings 
probably related to an old, remote histoplasmosis.  The RO noted 
that as the available evidence indicated that the veteran had old 
histoplasmosis at the time of his preinduction chest X-ray, such 
condition would not have been incurred in service, and any 
"presumed histoplasmosis, choroiditis" which subsequently 
developed would have existed prior to induction.  The RO noted 
that there was no evidence to show "evaluation" of this 
condition.  The veteran was notified of the denial of his claim 
but did not file a timely appeal therefrom.

The evidence added to the record since September 1976 essentially 
consists of private medical records and statements dating between 
approximately January 21, 1970, and October 1991 from VA, Richard 
S. Ruiz, M.D.; J.D. Riley (Northeast Eye Clinic), Robert D. 
Letson, M.D., Sloan Wilson, M.D., F. T. Fraunfelder, M.D., John 
W. Lawrow, M.D., University of Arkansas Medical Center Hermann 
Eye Center dating between January 21, 1970, and October 1991 and 
VA medical records referring to treatment for bilateral 
chorioretinitis.

Also submitted were duplicate service medical records, private 
and VA medical records previously considered by the RO in 
September 1976. 

Information from Robert D. Letson, M.D., shows that he first saw 
the veteran on January 30, 1970, for trouble with vision in the 
right eye for some three weeks prior to that time.  Vision at 
that time was 20/40 in the right and 20/20 in the left. The 
fundus examination revealed a typical clinical picture of 
histoplasmosis reinforced by a positive histoplasmosis skin test.  
He was advised to have fundus pictures and fluorescein 
angiography at that time which he failed to accomplish.  He was 
next seen in October 1970 at which time his vision had 
deteriorated in the right eye to counting fingers.  

The veteran then demonstrated a large hemorrhagic macular scar in 
the right eye with a few small areas of activity in the 
paramacula area of the left eye. 
He had been followed at approximately three month intervals since 
that time with no change in his symptoms and the findings 
obtained, except for macular hemorrhage in the right eye had 
become a firm scar.  The veteran was last seen on January 8, 
1973.

Information from R. Sloan Wilson, M.D., University of Arkansas, 
Medical Center, noted that he first saw the veteran on January 
17, 1973, with complaints of metamorphopsia of the left eye.  It 
was noted that in comparing the veteran's present left macula 
condition with a Polaroid that was enclosed, he could see no 
appreciable change. Visual acuity with the old correction 
measured a "hesitant" "20/50" but with the new correction was 
improved to 20/20-1.

Information from Richard S. Ruiz, M.D., Hermann Eye Center, dated 
in January 1986, noted that he first saw the veteran in September 
1978 with a history of bilateral histoplasmosis.  He was seen 
again on November 20, 1985, at which time the veteran noticed 
decreased vision in the left eye approximately five days prior to 
the visit.  He complained that the lines looked wavy and there 
was no change in the right eye.

Medical information from Richard S. Ruiz, M.D., Hermann Eye 
Center, received in June 1986, indicated that the veteran was a 
patient of his and was considered legally blind.

In a statement dated in September 1986, the veteran noted that he 
had spoken to Dr. Ruiz, his ophthalmologist, and was told that 
there was very little known about the disease.  It was noted Dr. 
Ruiz indicated that he would be willing to look at the X-ray and 
could also have an expert radiographologist read it.  He also 
stated that lesions ("calcific densities") in the lungs had no 
significance in diagnosis unless lesions were noted in the 
macular regions of the eye concurrently.  

The veteran also noted that Dr. Ruiz indicated that according to 
the induction physical, no mention of lesions was entered.  This 
information alone destroyed the current "preexistence" grounds 
for VA.

A VA eye evaluation for low vision undertaken in October 1986 
reflected no change. Visual fields reflected large central 
scotoma bilaterally that confirmed and supported visual acuity 
findings of 20/1400 bilaterally.  Etiology was presumed ocular 
histoplasmosis with resultant hemorrhage.

In February 1987, the veteran submitted an excerpt from a 
publication, Ocular Histoplasmosis by T. F. Schlaegel, reflecting 
that chest X-ray was a poor diagnostic tool for determining 
histoplasmosis and that histoplasmin skin test was a more 
reliable indicator of past infection with histoplasmosis.  The 
veteran indicated that he knew his histoplasmosis was contracted 
in service because he lost his vision shortly after discharge.

The remaining evidence submitted consists of subsequently dated 
private medical records through October 1991 reflecting continued 
treatment for bilateral chorioretinitis.

In a statement dated in October 1991, Richard S. Ruiz, M.D., 
reported answers to an inquiry of September 5, 1991, from the 
veteran's representative.  (The questions to which Dr. Ruiz has 
responded were not submitted for review.)  Answer number one 
indicated that the diagnosis of myopia and pterygium did not have 
anything to do with histoplasmosis.  Symptoms of defective vision 
may or may not be due to histoplasmosis and a myriad of other 
diagnoses.  

Answer two reflected that Dr. Ruiz was an ophthalmologist and not 
a radiologist and did not feel competent to read chest X-rays.  
Response number three revealed the same answer as number two; 
however, it was noted that evidence of histoplasmosis in the 
chest did not rule in or out histoplasmosis of the eye.  

Response number four revealed that the discharge physical 
examination dated November 20, 1969, indicated that the veteran's 
vision in the right eye was reduced to the level of 20/100 which 
Dr. Ruiz assumed was due to the macular lesion that was a result 
of histoplasmosis.  Response number five indicated that Dr. J. D. 
Riley's report established the diagnosis but since the vision 
already was decreased in November 1969, Dr. Ruiz assumed it was 
from the same cause.


Criteria

An appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, a 
timely substantive appeal must be filed. A substantive appeal 
should be filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, which ever 
period ends later.  An extension of the 60-day period for filing 
a substantive appeal or for the 30-day period for responding to a 
supplemental statement of the case may be granted for good cause 
shown.  A request for an extension should be in writing and must 
be made prior to expiration for filing a substantive appeal. 
Otherwise, the determination becomes final and is not subject to 
being reopened and allowed in the absence of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991).

Under pertinent law and regulations, as interpreted by the Court, 
when an issue has been previously denied by the RO, such claim 
may not be reopened and allowed in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Manio 
v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. § 3.156(a).  

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility that 
the new evidence, when viewed in context of all the evidence, 
both old and new, would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).





The evidence is "new" when it is not cumulative of evidence of 
record, and is not "material" when it could not possibly change 
the outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old and 
new, would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be given 
to all the evidence since the last final denial of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is new 
and material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material the Board must reopen 
the claim and review all of the evidence of record to determine 
the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record)? (2) Is it "probative" of 
the issue at hand? (3) If it is new and probative, then, in light 
of all the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that the Court impermissibly ignored the 
definition of "material evidence" adopted by the Department in 
38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect to 
newly submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of all 
the evidence, both old and new, would change the outcome.  See, 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit 
held invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court essentially 
held that the recent decision of the Federal Circuit in Hodge 
required the replacement of the two-step test in Manio with a 
three step test.  Under the Elkins test, the Secretary must first 
determine whether new and material evidence has been presented 
under 38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded pursuant 
to 
38 U.S.C. § 5107(a); and third, if the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

Service connection may be established for disability resulting 
from personal injury suffered or a disease contracted in the line 
of duty, or for aggravation of preexisting injuries suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  A 
veteran who served during a period of war is presumed in sound 
condition except for defects noted when examined and accepted for 
service.  

Clear and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  38 
U.S.C.A. § 1111 (West 1991).  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(b) (1998).

The basis regulatory provision concerning service connection 
states that service connection connotes many factors but 
basically it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a well 
grounded claim.  A well grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).


The Court has articulated the requirements for a well grounded 
claim for service connection as follows: (1) medical evidence of 
a current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue presumed 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, medical evidence to the effect 
that the claim is plausible or possible is required to establish 
a well grounded claim.  Grottveit, 5 Vet. App. at 93.

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998).


Analysis

New and Material Evidence

Following a comprehensive review of the record, the Board notes 
that the evidence submitted since the unappealed September 1976 
rating decision (wherein the RO denied entitlement to service 
connection for bilateral chorioretinitis because it was 
considered etiologically related to a preexisting histoplasmosis 
process noted by chest X-ray undertaken at entry onto active 
without aggravation in active service) includes a relevant 
opinion from Dr. Ruiz, the veteran's ophthalmologist.

Dr. Ruiz suggested that the findings of record also support the 
position that ocular histoplasmosis did not pre-exist service, 
but rather that the veteran's eye disability first appeared on an 
eye examination undertaken at separation from active duty. 

The new medical evidence submitted does bear directly and 
substantially on the specific matter under consideration and is 
neither cumulative nor redundant, and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claim.  Accordingly, the veteran's claim for entitlement to 
service connection for bilateral chorioretinitis is reopened and 
must be considered on a "de novo" basis.  38 C.F.R. § 3.156(a).  

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to the RO 
for initial de novo consideration.  Bernard v. Brown 4 Vet. App. 
384 (1993). 

As the Board noted earlier, the Court recently announced a three 
step test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 to 
reopen the claim, and if so, VA must determine whether the claim 
is well grounded based on a review of all the evidence of record 
and lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim, but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 Vet. 
App 203 (1999); Elkins v. West, 12 Vet. App 209 (1999). 

Well Groundedness

In view the additional evidence showing that it has been opined 
that a chronic acquired eye disorder originally manifest itself 
when the veteran was examined for separation from service, the 
Board finds that the veteran's claim of entitlement to service 
connection for bilateral chorioretinitis is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 
38 U.S.C.A. § 5107(a).  

The Board is not satisfied that all relevant facts have been 
properly developed.  The Board observes the Court has held that 
the Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

As additional development is needed in order to supplement the 
record with adequate medical evidence, the issue of entitlement 
of service connection for bilateral chorioretinitis on a de novo 
basis is addressed in the remand portion of the decision. 


ORDER

The veteran having submitted new and material evidence to reopen 
a claim of entitlement to service connection for bilateral 
chorioretinitis; the benefit sought on appeal to this extent is 
granted.

The veteran has submitted a well grounded claim of entitlement to 
service connection for bilateral chorioretinitis.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



Following a preliminary review of the record, the Board notes 
that additional development is needed in order to supplement the 
record with sufficient evidence in order to render a 
determination on the issue of entitlement to service connection 
for bilateral chorioretinitis.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

It is Board's judgment that, given the nature of the veteran's 
claim and the absence of complete and comprehensive medical 
opinion that has addressed the question at hand, an ophthalmology 
examination is required subsequent to which the physician reviews 
the evidentiary record and addresses the question of the etiology 
of the veteran's bilateral chorioretinitis.

In view of the foregoing, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any eye 
symptomatology since service.  After 
obtaining any necessary authorization, the 
RO should obtain and associate with the 
claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.





2.  The veteran should be afforded a VA 
examination by a specialist in 
ophthalmology to determine the nature, 
extent of severity, etiology (presumed 
histoplasmosis etiology is noted in the 
record) and date of approximate onset of 
bilateral chorioretinitis.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the entire evidentiary record has in 
fact been made available for review.  
Any further indicated special studies 
should be conducted.  The examiner must be 
requested to provide an opinion regarding 
the etiology and approximate date of onset 
of bilateral chorioretinitis.  The examiner 
must specify whether such disorder 
originated in service or preexisted 
service.  If an underlying histoplasmosis 
chorioretinitis is shown to have preexisted 
the veteran's active duty, the examiner 
should provide an opinion on the question 
of whether a preexisting histoplasmosis 
chorioretinitis increased in severity 
during active service, and if so, whether 
such increase in disability was due to 
aggravation or to the natural progress of 
the disability based on all the evidence of 
record pertaining to the manifestations of 
the disability prior to, during and 
subsequent to active service.  The examiner 
should provide the rationale for all 
opinions expressed.


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above including consideration of 
the provisions of 38 C.F.R. § 3.328 (1998), 
the RO should adjudicate the issue of 
entitlement to service connection for 
bilateral chorioretinitis on a de novo 
basis.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

